Exhibit 10.7





AULTRA GOLD, INC.


2008 INCENTIVE STOCK OPTION PLAN


1.   Purposes of the Plan.


The purposes of this Plan are to (i) attract and retain the best available
personnel for positions of responsibility within Aultra Gold, Inc. (the
“Company”), (ii) provide additional incentives to Employees of the Company,
(iii) provide Directors, Consultants and Advisors of the Company with an
opportunity to acquire a proprietary interest in the Company to encourage their
continued provision of services to the Company, and to provide such persons with
incentives and rewards for superior performance more directly linked to the
profitability of the Company's business and increases in shareholder value, and
(iv) generally to promote the success of the Company's business and the
interests of the Company and all of its stockholders, through the grant of
options to purchase shares of the Company's Common Stock and other incentives.


Incentive benefits granted hereunder may be either Incentive Stock Options,
Non-qualified Stock Options, stock awards, Restricted Shares or cash awards, as
such terms are hereinafter defined. The types of options or other incentives
granted shall be reflected in the terms of written agreements.


2.   Definitions.


As used herein, the following definitions shall apply:


2.1   “ Board ” shall mean the Board of Directors of Aultra Gold, Inc.


2.2   “Change of Control” means a change in ownership or control of the Company
effected through either of the following transactions:


(a)   the direct or indirect acquisition by any person or related group of
persons (other than by the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company's outstanding securities pursuant to a tender or exchange offer made
directly to the Company's shareholders, or other transaction, in each case which
the Board does not recommend such shareholders to accept; or
 
(b)   a change in the composition of the Board over a period of 24 consecutive
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (i) have been Board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or
 
 
 
1

--------------------------------------------------------------------------------




(c)   a Corporate Transaction as defined below.


2.3   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder.


2.4   “Committee” shall mean the Committee constituting the Board in accordance
with Section 4.1 of the Plan, if one is appointed.


2.5   “Common Stock” or “Common Shares” shall mean (i) shares of the Common
Stock, no par value, of the Company described in the Company's Articles of
Incorporation, as amended, and (ii) any security into which Common Shares may be
converted by reason of any transaction or event of the type referred to in
Section 12 of this Plan.


2.6   “Company ” shall mean Aultra Gold, Inc., a Nevada corporation, and shall
include any parent or subsidiary corporation of the Company as defined in
Sections 424(e) and (f), respectively, of the Code.


2.7   “Consultants” and “Advisors” shall include any third party retained or
engaged by the Company to provide service to the Company, including any employee
of such third party providing such services.


2.8   “Corporate Transaction” means any of the following shareholder-approved
transactions to which the Company is a party:


(a)   a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;


(b)   the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company; or


(c)   any reverse merger in which the Company is the surviving entity but in
which securities possessing more than 50% of the total combined voting power of
the Company's outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
merger.


2.9   “Date of Grant” means the date specified by the Board or the Committee on
which a grant of Options, Stock Appreciation Rights, Performance Shares of
Performance Units or a grant or sale of Restricted Shares or Deferred Shares
shall become effective.


2.10   “Deferral Period” means the period of time during which Deferred Shares
are subject to deferral limitations under Section 9.3 of this Plan.


2.11   “Deferred Shares” means an award pursuant to Section 9 of this Plan of
the right to receive Common Shares at the end of a specified Deferral Period.


2.12   “Director” shall mean a member of the Board.


2.13   “Effective Date” shall have the meaning ascribed thereto in Section 6.


2.14   “Employee” shall mean any person, including officers and directors,
employed by the Company. The payment of a director's fee by the Company shall
not be sufficient to constitute “employment” by the Company.


2.15   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


2.16   “Fair Market Value” shall mean, with respect to the date a given Option
is granted or exercised, the value of the Common Stock determined by the Board
in such manner as it may deem equitable for Plan purposes but, in the case of an
Incentive Stock Option, no less than is required by applicable laws or
regulations; provided, however, that where there is a public market for the
Common Stock, the fair Market Value per share shall be the average of the bid
and asked prices of the Common Stock on the Date of Grant, as reported in the
Wall Street Journal (or, if not so reported, as otherwise reported by the
National Association of Securities Dealers Automated Quotation System - Small
Cap or National Markets or the National Association of Security Dealers Over the
Counter Bulletin Board).


2.17   “Incentive Agreement” shall mean the written agreement between the
Company and the Participant relating to Incentive Stock Options, Non-qualified
Stock Options, stock awards, Restricted Shares and cash awards granted under the
Plan, and shall include an Incentive Stock Option Agreement, Non-qualified Stock
Option Agreement or other form of Agreement which may be approved by the Board.


2.18   “Incentive Award” shall mean the award of one or more Incentives.


2.19   “Incentive Stock Option” shall mean an Option which is intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code, or any successor provision thereto.
 
2.20   “Incentives” shall mean those incentive benefits which may be granted
from time to time under the terms of the Plan which include Incentive Stock
Options, Non-qualified Stock Options, stock awards, Restricted Shares and cash
awards.


2.21   “Management Objectives” means the achievement of performance objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares of Performance Units or, when so determined by the Board of
the Committee, Restricted Shares.


2.22   “Non-qualified Stock Option” means an Option that is not intended to
qualify as a Tax-Qualified Option.


2.23   “Option Price” means the purchase price payable upon the exercise of an
Option.


2.24   “Option” means the right to purchase Common Shares from the Company upon
the exercise of a Non-qualified Stock Option or a Tax-Qualified Option granted
pursuant to Section 7 of this Plan.
 
 
2

--------------------------------------------------------------------------------


 

 
2.25   “Optioned Stock” shall mean the Common Stock subject to an Option.


2.26   “Option Term” shall have the meaning ascribed to it in Section 7.3.


2.27   “Optionee” shall mean an Employee, Director, Consultant or Advisor of the
Company who has been granted one or more Options.


2.28   “Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.


2.29   “Participant” means a person who is selected by the Board or a Committee
to receive benefits under this Plan and (i) is at that time an officer,
including without limitation an officer who may also be a member of the Board,
director, or other employee of, or a Consultant or Advisor, to the Company, or
(ii) has agreed to commence serving in any such capacity.


2.30   “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 10 of this
Plan within which the Management objectives relating thereto are to be achieved.


2.31   “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 10 of this Plan.


2.32   “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Section 10 of this Plan.


2.33   “Plan” shall mean this 2008 Incentive Stock Option Plan, as amended from
time to time in accordance with the terms hereof.


2.34   “Restricted Shares” means Common Shares granted or sold pursuant to
section 8 of this Plan as to which neither the substantial risk of forfeiture
nor the restrictions on transfer referred to in Section 8.9 hereof has expired.


2.35   “Rule 16b-3” means Rule 16b-3, as promulgated and amended from time to
time by the Securities and Exchange Commission under the Exchange Act, or any
successor rule to the same effect.


2.36   “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.


2.37   “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.


2.38   “Tax Date” shall mean the date an Optionee is required to pay the Company
an amount with respect to tax withholding obligations in connection with the
exercise of an option.


2.39   “Tax-Qualified Option” means an Option that is intended to qualify under
particular provisions of the Code, including without limitation an Incentive
Stock Option.


2.40   “Termination Date” shall have the meaning ascribed thereto in Section 6.


2.41   “Vesting Rights” vesting of the options granted by the Company occurs at
the discretion of the Board and unless otherwise stated will be come fully
vested at the end of thirty-six months  as follows: 10% at the end of six
months, an additional 10% at the end of twelve months, an additional 15% at the
end of eighteen months, an additional 15% at the end of twenty four months, an
additional 25% at the end of thirty months and finally an additional 25% at the
end of thirty-six months in the absence of a specific Board Resolution, and the
stock options granted under the stock option plan are generally non transferable
other than to a legal or beneficial holder of the options upon the option
holder’s death. The rights to vested but unexercised options cease to be
effective: (1) 18 months after death of the stock options holder; (2) 6 months
after Change of Control of the Company; 12 months after loss of office due to
health related incapacity or redundancy; or (5) 12 months after the retirement
of the options holder from a position with any subsidiary of the Company.
 
 
3

--------------------------------------------------------------------------------


 

 
3.   Common Stock Subject to the Plan.


Subject to the provisions of Section 11 of the Plan, the maximum aggregate
number of shares which may be optioned and sold or otherwise awarded under the
Plan is Ten Million (10,000,000 ) Common Shares. Any Common Shares available for
grants and awards at the end of any calendar year shall be carried over and
shall be available for grants and awards in the subsequent calendar year. For
the purposes of this Section 3:


3.1   Upon payment in cash of the benefit provided by any award granted under
this Plan, or upon expiration or cancellation of any award granted under this
Plan, any Common Shares that were covered by such award shall again be available
for issuance or transfer hereunder.


3.2   Common Shares covered by any award granted under this Plan shall be deemed
to have been issued or transferred, and shall cease to be available for future
issuance or transfer in respect of any other award granted hereunder, at the
earlier of the time when they are actually issued or transferred or the time
when dividends or dividend equivalents are paid thereon; provided, however, that
Restricted Shares shall be deemed to have been issued or transferred at the
earlier of the time when they cease to be subject to a substantial risk of
forfeiture or the time when dividends are paid thereon.


3.3   Performance Units that are granted under this Plan and are paid in Common
Shares or are not earned by the Participant at the end of the Performance Period
shall be available for future grants of Performance Units hereunder.


4.   Administration of the Plan.


4.1   Procedure.


(a)   The Board shall administer the Plan; provided, however, that the Board may
appoint a Committee consisting solely of two (2) or more “Non-Employee
Directors” to administer the Plan on behalf of the Board, in accordance with
Rule 16b-3.


(b)   Once appointed, the Committee shall continue to serve until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause), appoint new members in substitution therefor, and fill vacancies
however caused; provided, however, that at no time may any person serve on the
Committee if that person's membership would cause the committee not to satisfy
the requirements of Rule 16b-3.


(c)   A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee.


(d)   Any reference herein to the Board shall, where appropriate, encompass a
Committee appointed to administer the Plan in accordance with this Section 4.




4.2   Power of the Board or the Committee


(a)   Subject to the provisions of the Plan, the Board shall have the authority,
in its discretion: (i) to grant Options or Incentive Awards to Participants;
(ii) to determine, upon review of relevant information and in accordance with
Section 2.16 of the Plan, the Fair Market Value of the Common stock; (iii) to
determine the exercise price per share of Options to be granted, which exercise
price shall be determined in accordance with Section 7.14 of the Plan, and the
Vesting Rights pertaining to the Options so granted; (iv) to determine the
number of Common Shares to be represented by each Option or Incentive Award; (v)
to determine the Participants to whom, and the time or times at which, Options
and Incentive Awards shall be granted; (vi) to interpret the Plan; (vii) to
prescribe, amend and rescind rules and regulations relating to the Plan; (viii)
to determine the terms and provisions of each Option and Incentive Award granted
(which need not be identical) and, with the consent of the grantee thereof,
modify or amend such Option or Incentive Award; (ix) to accelerate or defer
(with the consent of the grantee) the exercise date of any Option or Incentive
Award; (x) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option or Incentive Award
previously granted by the Board; (xi) to accept or reject the election made by a
grantee pursuant to Section 7.5 of the Plan; and (xii) to make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
 
4

--------------------------------------------------------------------------------



 
(b)   The Board or a Committee may delegate to an officer of the Company the
authority to make decisions pursuant to this Plan, provided that no such
delegation may be made that would cause any award or other transaction under the
Plan to cease to be exempt from Section 16(b) of the Exchange Act. A Committee
may authorize any one or more of its members or any officer of the Company to
execute and deliver documents on behalf of the Committee.


4.3   Effect of Board or Committee Decisions. All decisions and determinations
and the interpretation and construction by the Board or a Committee of any
provision of this Plan or any agreement, notification or document evidencing the
grant of Options, Restricted Shares, Deferred Shares, Performance Shares or
Performance Units, and any determination by the Board or a Committee pursuant to
any provision of this plan or any such agreement, notification or document,
shall be final, binding and conclusive with respect to all grantees and any
other holders of any Option or Incentive Award granted under the Plan. No member
of the Board or a Committee shall be liable for any such action taken or
determination made in good faith.


5.   Eligibility.


Consistent with the Plan's purposes, Options and Incentive Awards may be granted
only to such Directors, Officers, Employees, Consultants and Advisors of the
Company as determined by the Board or a Committee. Subject to the terms of the
Plan, an Employee, Officer, Director, Consultant or advisor who has been granted
an Option or Incentive Award may, if he is otherwise eligible, be granted an
additional Option or Incentive Award. Incentive Stock Options may be granted
only to those Participants who meet the requirements applicable under Section
422 of the Code.


6.   Board Approval; Effective Date; Termination Date.


The Plan shall take effect on May  6, 2008 (the “Effective Date”), the date on
which the Board approved the Plan. The Plan shall terminate on May 6, 2018 (the
“Termination Date”); accordingly, no Option may be granted after the Termination
Date or have an Option Term that extends beyond the Termination Date.


7.   Stock Options.


The Board or the Committee may from time to time authorize grants to
Participants of Options to purchase Common Shares upon such terms and conditions
as the Board or the Committee may determine in accordance with the following
provisions:


7.1   Options to be Granted; Terms.


(a)   Options granted pursuant to this Section 7 may be Non-qualified Stock
Options or Tax-Qualified Options or combinations thereof. The Board or the
Committee shall determine the specific terms of Options.


(b)   Each grant shall specify the period or periods of continuous employment,
or continuous engagement of the consulting or advisory services, of the Optionee
by the Company or any Subsidiary that are necessary before the Options or
installments thereof shall become exercisable.


(c)   Any grant of a Non-qualified Stock Option may provide for the payment to
the Optionee of dividend equivalent thereon in cash or Common Shares on a
current, deferred or contingent basis, or the Board or the Committee may provide
that any dividend equivalents shall be credited against the Option Price.


7.2   Number of Shares Subject to Options. Each grant shall specify the number
of Common Shares to which it pertains. Successive grants may be made to the same
Optionee regardless of whether any Options previously granted to the Optionee
remain unexercised.


7.3   Term of Option; Earlier Termination. Subject to the further provisions of
this Section 7, unless otherwise provided in the Incentive Agreement, the term
(the “Option Term”) of each Option shall be ten (10) years from the Date of
Grant. In no case shall the term of any Option go beyond the Effective Date.
Notwithstanding the above, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns ten
percent (10%) or more of the Common Stock as such amount is calculated under
Section 422(b)(6) of the Code (“Ten Percent Stockholder”), the term of the
Incentive Stock Option shall be five (5) years from the Date of Grant thereof or
such shorter time as may be provided in the Incentive Agreement.
 
 

 
5

--------------------------------------------------------------------------------


7.4   Exercise Price.


(a)   Each grant shall specify an Option Price per Common Share for the Common
Share to be issued pursuant to exercise of an Option, which shall be determined
by the Board or the Committee, but in the case of an Incentive Stock Option
shall be no less than one hundred percent (100%) of the Fair Market Value per
share on the Date of Grant, and in the case of a Non-qualified Stock Option
shall be no less than seventy-five percent (75%) of the Fair Market Value per
share on the Date of Grant. Notwithstanding the foregoing, in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant of
such Incentive Stock Option, is a Ten Percent Stockholder, the per share
exercise price shall be no less than one hundred ten percent (110%) of the Fair
Market Value per share on the Date of Grant.


(b)   With respect to Incentive Stock Options, the aggregate Fair Market Value
(determined as of the respective Date or Dates of Grant) of the Common Shares
for which one or more options granted to any Optionee under this Plan may for
the first time become exercisable as Incentive Stock Options under the federal
tax laws during any one calendar year (under all employee benefit plans of the
Company) shall not exceed $100,000. To the extent that the Optionee holds two or
more such options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such options as
Incentive Stock Options under the deferral tax laws shall be applied on the
basis of the order in which such options are granted. Should the number of
Common Shares for which any Incentive Stock Option first becomes exercisable in
any calendar year exceed the applicable $100,000 limitation, then that Option
may nevertheless be exercised in such calendar year for the excess number of
Shares as a Non-qualified Stock Option under the federal tax laws.


7.5   Payment for Shares. The price of an exercised Option and any taxes
attributable to the delivery of Common Stock under the Plan, or portion thereof,
shall be paid as follows:


(a)   Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of United States currency
or check or other cash equivalent acceptable to the Company, (ii)
nonforfeitable, unrestricted Common Shares, which are already owned by the
Optionee and have a value at the time of exercise that is equal to the Option
Price, (iii) any other legal consideration that the Board or the Committee may
deem appropriate, including without limitation any form of consideration
authorized pursuant to this Section 7 on such basis as the Board or the
Committee may determine in accordance with this Plan, and (iv) any combination
of the foregoing. The Board (or Committee) in its sole discretion may permit a
so-called “cashless exercise” of the Options.


In the event of a cashless exercise of the Option the Company shall issue the
Option holder the number of Shares determined as follows:


X = Y (A-B)/A
where:


X = the number of Shares to be issued to the Optionholder.


Y = the number of Shares with respect to which the Option is being exercised.



   
A = the average of the closing sale prices of the Common Stock for the five (5)
Trading Days immediately prior to (but not including) the Date of Exercise.



B = the Exercise Price.


(b)   Any grant of a Non-qualified Stock Option may provide that payment of the
Option Price may also be made in whole or in part in the form of Restricted
Shares or other Common Shares that are subject to risk of forfeiture or
restrictions on transfer. Unless otherwise determined by the Board or the
Committee on or after the Date of Grant, whenever any Option Price is paid in
whole or in part by means of any of the forms of consideration specified in this
Section 7.5, the Common Shares received by the Optionee upon the exercise of the
Non-qualified Stock Option shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the consideration surrendered
by the Optionee; provided, however, that such risks of forfeiture and
restrictions on transfer shall apply only to the same number of Common Shares
received by the Optionee as applied to the forfeitable or restricted Common
Shares surrendered by the Optionee.


(c)   Any grant may allow for deferred payment of the Option Price through a
sale and remittance procedure by which a Participant shall provide concurrent
irrevocable written instructions to (i) a Company-designated brokerage firm to
effect the immediate sale of the purchased Common Shares and remit to the
company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate Option Price payable for the purchased Common
Share, and (ii) the Company to deliver the certificates for the purchased Common
Shares directly to such brokerage firm to complete the sale transaction.


(d)   The Board or Committee shall determine acceptable methods for tendering
Common Stock as payment upon exercise of an Option and may impose such
limitations and prohibitions on the use of Common Stock to exercise an Option as
it deems appropriate.


7.6   Rights as a Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Common Shares, no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. No adjustment will be made for a dividend or the right for which the
record date is prior to the date the stock certificate is issued, except as
provided in Section 11 of the Plan.
 
 
6

--------------------------------------------------------------------------------


 
 
 
7.7   Loans or Installment Payments; Bonuses.


(a)   The Board or the Committee may, in its discretion, assist any Participant
in the exercise of one or more awards under the plan, including the satisfaction
of any federal, state, local and foreign income and employment tax obligations
arising therefrom, by (i) authorizing the extension of a loan from the Company
to such Participant; or (ii) permitting the participant to pay the exercise
price or purchase price for the purchased shares in installments; or (iii) a
guaranty by the Company of a loan obtained by the Optionee from a third party;
or (iv) granting a cash bonus to the Participant to enable the Participant to
pay federal, state, local and foreign income and employment tax obligations
arising from an award.


(b)   Any loan or installment method of payment (including the interest rate and
terms of repayment) shall be upon such terms as the Board or the Committee
specifies in the applicable Incentive Agreement or otherwise deems appropriate
under the circumstances. Loans or installment payments may be authorized with or
without security or collateral. However, the maximum credit available to the
Participant may not exceed the exercise or purchase price of the acquired shares
(less the par value of such shares) plus any federal, state and local income and
employment tax liability incurred by the Participant in connection with the
acquisition of such shares. The amount of any bonus shall be determined by the
Board or the Committee in its sole discretion under the circumstances.


(c)   The Board or the Committee may, in its absolute discretion, determine that
one or more loans extended under this financial assistance program shall be
subject to forgiveness by the Company in whole or in part upon such terms and
conditions as the Board or the Committee may deem appropriate; provided,
however, that the Board or the Committee shall not forgive that portion of any
loan owed to cover the par value of the Common Shares.
 
7.8   Exercise of Option.


(a)   Procedure for Exercise.


(i)   Any Option granted hereunder shall be exercisable at such times and under
such conditions as determined by the Board, including performance criteria with
respect to the Company and/or the Optionee, and as shall be permissible under
the terms of the Plan. Unless otherwise determined by the Board at the time of
grant, an Option may be exercised in whole or in part. An Option may not be
exercised for a fraction of a share.


(ii)   An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Common Shares with respect to which the Option is exercised has been received by
the Company. Full payment may, as authorized by the Board, consist of any
consideration and method of payment allowable under Section 7.5 of the Plan.


(iii)   Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Common Shares as to which
the Option is exercised.
 
 
 
7

--------------------------------------------------------------------------------


 

 
(b)   Termination of Status as an Employee. Unless otherwise provided in an
Incentive Agreement, if an Employee's employment by the Company is terminated,
except if such termination is voluntary or occurs due to retirement with the
consent of the Board or due to death or disability, then the Option, to the
extent not exercised, shall terminate on the date on which the Employee's
employment by the company is terminated. If an Employee's termination is
voluntary or occurs due to retirement with the consent of the Board, then the
Employee may after the date such Employee ceases to be an employee of the
Company, exercise his Option at any time within three (3) months after the date
he ceases to be an Employee of the Company, but only to the extent that he was
entitled to exercise it on the date of such termination. To the extent that he
was not entitled to exercise the Option at the date of such termination, or if
he does not exercise such Option (which he was entitled to exercise) within the
time specified herein, the Option shall terminate. In no event may the period of
exercise in the case of Incentive Stock Options extend more than three (3)
months beyond termination of employment.


(c)   Disability. Unless otherwise provided in the Incentive Agreement,
notwithstanding the provisions of Section 7.8(b) above, in the event an Employee
is unable to continue his employment with the Company as a result of his
permanent and total disability (as defined in Section 22(e) (3) of the Code), he
may exercise his Option at any time within six (6) months from the date of
termination, but only to the extent he was entitled to exercise it at the date
of such termination. To the extent that he was not entitled to exercise the
Option at the date of termination, or if he does not exercise such Option (which
he was entitled to exercise) within the time specified herein, the Option shall
terminate. In no event may the period of exercise in the case of an Incentive
Stock Option extend more than six (6) months beyond the date the Employee is
unable to continue employment due to such disability.


(d)   Death. Unless otherwise provided in the Incentive Agreement, if an
Optionee dies during the term of the Option and is at the time of his death an
Employee who shall have been in continuous status as an Employee since the date
of Grant of the Option, the Option may be exercised at any time within six (6)
months following the date of death by the Optionee's estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent that an Optionee was entitled to exercise the Option on the date of
death, or if the Optionee's estate, or person who acquired the right to exercise
the Option by bequest or inheritance, does not exercise such Option (which he
was entitled to exercise) within the time specified herein, the Option shall
terminate. In no event may the period of exercise in the case of an Incentive
Stock Option extent more than six (6) months beyond the date of the employee's
death.


7.9   Option Reissuance. The Board or the Committee shall have the authority to
effect, at any time and from time to time, with the consent of the affected
Participant, the cancellation of any or all outstanding Options under this
Section 7 and grant in substitution new Options under the Plan covering the same
or a different number of Common Shares but with an exercise price not less than
(i) 75% of the Fair Market Value per share on the new Date of Grant or (ii) 100%
of the Fair Market Value per share in the case of Incentive Stock Options.


7.10   Incentive Stock Options - Disposition of Shares. In the case of an
Incentive Stock Option, a Participant who disposes of Common Shares acquired
upon exercise of such Incentive Stock Option by sale or exchange (i) within two
(2) years after the Date of Grant of the Option, or (ii) within one (1) year
after the exercise of the Option, shall notify the Company of such disposition
and the amount realized upon such disposition.


7.11   Incentive Agreement. Each grant shall be evidenced by an agreement, which
shall be executed on behalf of the Company by any officer thereof and delivered
to and accepted by the Optionee and shall contain such terms and provisions as
the Board or the Committee may determine consistent with this Plan.


8.   Restricted Shares.


Restricted Shares are shares of Common Stock which are sold or transferred by
the Company to a Participant at a price which may be below their Fair Market
Value, or for no payment, but subject to restrictions on their sale or other
transfer by the Participant. The transfer of Restricted Shares and the transfer
and sale of Restricted Shares shall be subject to the following terms and
conditions:


8.1   Number of Shares. The number of Restricted Shares to be transferred or
sold by the Company to a Participant shall be determined by the Board or
Committee, if any.


8.2   Sale Price. The Board shall determine the prices, if any, at which
Restricted Shares shall be sold to Participant, which may vary from time to time
and among Participants, and which may be below the Fair Market Value of such
shares of Common Stock on the date of sale.


8.3   Restrictions. All Restricted Shares transferred or sold hereunder shall be
subject to such restrictions as the Board may determine, including, without
limitation, any or all of the following:
 
 
 
8

--------------------------------------------------------------------------------


 

 
(a)   a prohibition against the sale, transfer, pledge or other encumbrance of
the Restricted Shares, such prohibition to lapse at such time or times as the
Board or the Committee shall determine (whether in annual or more frequent
installments, at the time of the death, disability or retirement of the holder
of such Restricted Shares, or otherwise);


(b)   a requirement that the holder of Restricted Shares forfeit or resell back
to the Company, at his cost, all or a part of such Restricted Shares in the
event of termination of his employment during any period in which such
Restricted Shares are subject to restrictions; and


 (c)   a prohibition against employment of the holder of such Restricted Shares
by any competitor of the Company or a subsidiary of the Company, or against such
holder's dissemination of any secret or confidential information belonging to
the Company or a subsidiary of the Company.


8.4   Escrow. In order to enforce the restrictions imposed by the Board pursuant
to Section 8.3 above, the Participant receiving Restricted Shares shall enter
into an agreement with the Company setting forth the conditions of the grant.
Restricted Shares shall be registered in the name of the Participant and
deposited, together with a stock power endorsed in blank, with the Company.


8.5   End of Restrictions. Subject to Section 8.3, at the end of any time period
during which the Restricted Shares are subject to forfeiture and restrictions on
transfer, such Restricted Shares will be delivered, free of all restrictions, to
the Participant or to the Participant's legal representative, beneficiary or
heir.


8.6   Stockholder. Subject to the terms and conditions of the Plan, each
Participant receiving Restricted Shares shall have all the rights of a
stockholder with respect to such shares of stock during any period which such
shares are subject to forfeiture and restrictions on transfer, including,
without limitation, the right to vote such shares. Dividends paid in cash or
property other than Common Stock with respect to the Restricted Shares shall be
paid to the Participant currently.


8.7   Ownership of Restricted Shares. Each grant or sale shall constitute an
immediate transfer of the ownership of the Restricted Shares to the Participant
in consideration of the performance of services, entitling such Participant to
dividend, voting and other ownership rights, subject to the “substantial risk of
forfeiture” and restrictions on transfer referred to hereinafter.


8.8   Additional Consideration. Each grant or sale may be made without
additional consideration from the Participant or in consideration of a payment
by the Participant that is less than the Fair Market Value per share on the Date
of Grant.








8.9   Substantial Risk of Forfeiture.


(a)   Each grant or sale shall provide that the Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period to be determined by the Board or
the Committee on the Date of Grant.


(b)   Each grant or sale shall provide that, during the period for which
substantial risk of forfeiture is to continue; the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board or the Committee on the Date or Grant. Such
restrictions may include without limitation rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee.


8.10   Dividends. Any grant or sale may require that any or all dividends or
other distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Common Shares, which may be subject to the same
restrictions as the underlying award or such other restrictions as the Board of
the Committee may determine.


8.11   Additional Grants. Successive grants or sales may be made to the same
Participant regardless of whether any Restricted Shares previously granted or
sold to a Participant remain restricted.
 
 
9

--------------------------------------------------------------------------------



 
9.   Deferred Shares.


The Board or the Committee may authorize grants or sales of Deferred Shares to
Participants upon such terms and conditions as the Board or the Committee may
determine in accordance with the following provisions:


9.1   Performance Conditions. Each grant or sale shall constitute the agreement
by the Company to issue or transfer Common Shares to the Participant in the
future in consideration of the performance of services, subject to the
fulfillment during the Deferral Period of such conditions as the Board or the
Committee may specify.


9.2   Additional Consideration. Each grant or sale may be made without
additional consideration from the Participant or in consideration of a payment
by the participant that is less than the Fair Market Value per shares on the
Date of Grant.


9.3   Deferral Period. Each grant or sale shall provide that the Deferred Shares
covered thereby shall be subject to a Deferral Period, which shall be fixed by
the Board or the Committee on the Date of Grant.


9.4   Ownership of Shares. During the Deferral Period, the Participant shall not
have any right to transfer any rights under the subject award, shall not have
any rights of ownership in the Deferred Shares and shall not have any right to
vote the Deferred Shares, but the Board or the Committee may on or after the
Date of Grant authorize the payment of dividend equivalents on the Deferred
Shares in cash or additional Common Shares on a current, deferred or contingent
basis.


9.5   Additional Grants. Successive grants or sales may be made to the same
Participant regardless of whether any Deferred Shares previously granted or sold
to a Participant have vested.


9.6   Agreement. Each grant or sale shall be evidenced by an agreement, which
shall be executed on behalf of the Company by any officer thereof and delivered
to and accepted by the Participant and shall contain such terms and provisions
as the Board or the Committee may determine consistent with this Plan.


10.   Performance Shares and Performance Units.


The Board or the Committee may authorize grants of Performance Shares and
Performance Units, which shall become payable to the Participant upon the
achievement of specified Management Objectives, upon such terms and conditions
as the Board or the Committee may determine in accordance with the following
provisions:


10.1   Number. Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which may be subject to adjustment to
reflect changes in compensation or other factors.


10.2   Performance Period. The Performance Period with respect to each
Performance Share or Performance Unit shall be determined by the Board or the
Committee on the Date of Grant.


10.3   Management Objectives.


(a)   Each grant shall specify the Management Objectives that are to be achieved
by the Participant, which may be described in terms of Company-wide objectives
or objectives that are related to the performance of the individual Participant
or the Subsidiary, division, department or function within the Company or
Subsidiary in which the Participant is employed or with respect to which the
participant provides consulting services.


(b)   Each grant shall specify in respect of the specified Management Objectives
a minimum acceptable level of achievement below which no payment will be made
and shall set forth a formula for determining the amount of any payment to be
made if performance is at or above the minimum acceptable level but falls short
of full achievement of the specified Management Objectives.


(c)   The Board or the Committee may adjust Management Objectives and the
related minimum acceptable level of achievement if, in the sole judgment of the
Board or the Committee, events or transactions have occurred after the Date of
Grant that are unrelated to the performance of the Participant and result in
distortion of the Management Objectives or the related minimum acceptable level
of achievement.
 
 
 
10

--------------------------------------------------------------------------------


 

 
10.4   Payment.


(a)   Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units that shall have been earned, and any grant may
specify that any such amount may be paid by the Company in cash, Common Shares
or any combination thereof and may either grant to the Participant or reserve to
the Board or the Committee the right to elect among those alternatives.


(b)   Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board or the Committee
on the Date of Grant. Any grant of Performance Units may specify that the amount
payable, on the number of Common Shares issued, with respect thereto may not
exceed maximums specified by the Board or the Committee Shares on the Date of
Grant.


10.5   Dividends. On or after the Date of Grant of Performance Shares, the Board
or the Committee may provide for the payment to the Participant of dividend
equivalents thereon in cash or additional Common Shares on a current, deferred
or contingent basis.


10.6   Additional Grants. Successive grants may be made to the same Participant
regardless of whether any Performance Shares or Performance Units granted to any
Participant have vested.


10.7   Agreement. Each grant shall be evidenced by an agreement, which shall be
executed on behalf of the Company by any officer thereof and delivered to and
accepted by the Participant and shall contain such terms and provisions as the
Board or the Committee may determine consistent with this Plan.


11.   Adjustments Upon Changes in Capitalization or Merger.


Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each outstanding Option or Incentive Award,
and the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Options nor Incentive Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option or Incentive Award, as well as the price per share of Common Stock
covered by each such outstanding Option or Incentive Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof, shall be made
with respect to the number or price of shares of Common Stock subject to an
Option or Incentive Award.


In the event of the proposed dissolution or liquidation of the Company, all
Options and Incentive Awards will terminate immediately prior to the
consummation of such proposed action unless otherwise provided by the Board. The
Board may, in the exercise of its sole discretion in such instances, declare
that any Option or Incentive Award shall terminate as of a date fixed by the
Board and give each holder the right to exercise of its sole discretion in such
instances, declare that any Option or Incentive Award shall terminate as of a
date fixed by the Board and give each holder the right to exercise his Option or
Incentive Award as to all or any part thereof, including Shares as to which the
Option or Incentive Award would not otherwise be exercisable. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, the Option or Incentive
Award shall be assumed or an equivalent Option or Incentive Award shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, that the holder shall
have the right to exercise the Option or Incentive Award as to all of the
Shares, including Shares as to which the Option or Incentive Award would not
otherwise be exercisable. If the Board makes an Option or Incentive Award
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Board shall notify the holder that the Option or Incentive
Award shall be fully exercisable for a period of sixty (60) days from the date
of such notice (but not later than the expiration of the term of the Option or
Incentive Award), and the Option or Incentive Award will terminate upon the
expiration of such period.


12.   Transferability.


Except to the extent otherwise expressly provided in the Plan, the right to
acquire Common Shares or other assets under the Plan may not be assigned,
encumbered or otherwise transferred by a Participant and any attempt by a
Participant to do so will be null and void. No Option or Incentive Award granted
under this Plan may be transferred by a Participant except by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security
Act, as amended, or the rules thereunder. Options and other awards granted under
this Plan may not be exercised during a Participant's lifetime except by the
Participant or, in the event of the Participant's legal incapacity, by his
guardian or legal representative acting in a fiduciary capacity on behalf of the
Participant under state law and court supervision.
 
 
11

--------------------------------------------------------------------------------



 
13.   Time of Granting Incentives.


The Date of Grant of an Option or Incentive Award shall, for all purposes, be
the date on which the Board or Committee makes the determination granting such
Option or Incentive Award. Notice of the determination shall be given to each
Participant to whom an Option or Incentive Award is so granted within a
reasonable time after the date of such grant.


14.   Amendment and Termination of the Plan.


14.1   The Board may amend or terminate the Plan from time to time in such
respects as the Board may deem advisable; provided, however, that the following
revisions or amendments shall require approval of the holders of a majority of
the outstanding Shares of the Company entitled to vote thereon, to the extent
required by law, rule or regulation:


(a)   Any increase in the number of Shares subject to the Plan, other than in
connection with an adjustment under Section 11 of the Plan;


(b)   Any change in the designation of the persons eligible (or any change in
the class of Employees eligible, in the case of Incentive Stock Options) to be
granted Options or Incentive Awards involving Shares; or


(c)   If the Company has a class of equity security registered under Section 12
of the Exchange Act at the time of such revision or amendment, any material
increase in the benefits accruing to participants under the Plan.


14.2   Notwithstanding the foregoing, stockholder approval under this Section 14
shall only be required at such time as (A) any rules of the National Association
of Securities Dealers' Automated Quotation System-National Market System shall
require stockholder approval of a plan or arrangement pursuant to which Common
Stock may be acquired by officers or directors of the Company, and/or (B) any
rule or regulation promulgated by the Securities and Exchange Commission, or (C)
if Section 422 of the Code shall require shareholder approval of an amendment to
the Plan.


14.3   Any such amendment or termination of the Plan shall not affect Options
already granted and such Options shall remain in full force and effect as if
this Plan had not been amended or terminated, unless mutually agreed otherwise
between the Optionee and the Board, which agreement must be in writing and
signed by the Optionee and the Company.


14.4   Notwithstanding the foregoing, this Plan shall terminate upon the earlier
of (i) March 11, 2009 or such earlier date as the Board shall determine, or (ii)
the date on which all awards available for issuance in the last year of the Plan
shall have been issued or canceled. Upon termination of the Plan, no further
awards may be granted, but all grants outstanding on such date shall thereafter
continue to have force and effect in accordance with the provisions of the
agreements evidencing such grants.
 
15.   Withholding Taxes.


The Company is authorized to withhold income taxes as required under applicable
laws or regulations. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for the withholding are insufficient, it shall
be a condition to the receipt of any such payment or the realization of any such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of any taxes required to be withheld.
At the discretion of the Board or the Committee, any such arrangements may
without limitation include relinquishment of a portion of any such payment or
benefit or the surrender of outstanding Common Shares. The Company and any
Participant or such other person may also make similar arrangements with respect
to the payment of any taxes with respect to which withholding is not required.
 
 
12

--------------------------------------------------------------------------------



 


16.   Corporate Transaction or Change of Control.


The Board or the Committee shall have the right in its sole discretion to
include with respect to any award granted to a Participant hereunder provisions
accelerating the benefits of the award in the event of a Corporate Transaction
or Change of Control, which acceleration rights may be granted in connection
with an award pursuant to the agreement evidencing the same or at any time after
an award has been granted to a Participant.


17.   Miscellaneous Provisions.


17.1   Plan Expense. Any expenses of administering this Plan shall be borne by
the Company.


17.2   Construction of Plan. The place of administration of the Plan shall be in
the State of Colorado, and the validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined in accordance with the laws of
the State of Colorado without regard to conflict of law principles and, where
applicable, in accordance with the Code.


17.3   Other Compensation. The Board or the Committee may condition the grant of
any award or combination of awards authorized under this Plan on the surrender
or deferral by the Participant of his or her right to receive a cash bonus or
other compensation otherwise payable by the Company or a Subsidiary to the
Participant.


17.4   Continuation of Employment or Services. This Plan shall not confer upon
any Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary and shall not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any Participant's employment or other service at any time. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
other or additional compensation arrangements for its employees.


17.5   Tax-Qualified Options. To the extent that any provision of this Plan
would prevent any Option that was intended to qualify as a Tax-Qualified Option
from so qualifying, any such provision shall be null and void with respect to
any such Option; provided, however, that any such provision shall remain in
effect with respect to other Options, and there shall be no further effect on
any provision of this Plan.


17.6   Certain Terminations of Employment or Consulting Services, Hardship and
Approved Leaves of Absence. Notwithstanding any other provision of this Plan to
the contrary, in the event of termination of employment or consulting services
by reason of death, disability, normal retirement, early retirement with the
consent of the Company, termination of employment or consulting services to
enter public or military service with the consent of the Company or leave of
absence approved by the Company, or in the event of hardship or other special
circumstances, of a Participant who holds an Option that is not immediately and
fully exercisable, any Restricted Shares as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, any
Performance Shares or Performance Units that have not been fully earned, or any
Common Shares that are subject to any transfer restriction pursuant to Section 8
of this Plan, the Board or the Committee may take any action that it deems to be
equitable under the circumstances or in the best interest of the Company,
including without limitation waiving or modifying any limitation or requirement
with respect to any award under this Plan.


17.7   Binding Effect. The provisions of the Plan shall inure to the benefit of,
and be binding upon, the Company and its successors or assigns, and the
Participants, their legal representatives, their heirs or legacees and their
permitted assignees.


17.8   Exchange Act Compliance. With respect to persons subject to Section 16 of
the Exchange Act, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provisions of the Plan or action by the Board or the Committee
fails to so comply, they shall be deemed null and void, to the extent permitted
by law and deemed advisable by the Board or the Committee.
 
 
 
13

--------------------------------------------------------------------------------



 
17.9   Conditions upon Issuance of Shares.


(a)   Shares shall not be issued pursuant to the exercise of an Option or
Incentive Award unless the exercise of such Option or Incentive Award and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


(b)   As a condition to the exercise of an Option or Incentive Award, the
Company may require the person exercising such Option or Incentive Award to
represent and warrant at the time of any such exercise that the Shares are being
purchased or otherwise acquired only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company such a representation is required by any of the aforementioned
relevant provisions of law.


(c)   Inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Share hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.


17.10   Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Board or the Committee may
provide for the elimination of fractions or for the settlement thereof in cash.


17.11   Reservation of Shares. The Company will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


17.12   Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board, the members of the Board and of the
Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with the Plan or any Option or Incentive Award,
and against all amounts paid by them in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment based upon a finding of bad faith; provided that
upon the institution of any such action, suit or proceeding a Board member or
Committee member shall, in writing, give the Company notice thereof and an
opportunity, at its own expense, to handle and defend the same before such Board
member or Committee member undertakes to handle and defend it on his own behalf.


17.13   Gender. For purposes of this Plan, words used in the masculine gender
shall include the feminine and neuter, and the singular shall include the plural
and vice versa, as appropriate.


17.14   Use of Proceeds. Any cash proceeds received by the Company from the sale
of Common Shares under the Plan shall be used for general corporate purposes.
 
17.15   Regulatory Approvals.


(a)   The implementation of the Plan, the granting of any awards under the Plan
and the issuance of any Common Shares shall be subject to the Company's
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the awards granted under it and the Common
Shares issued pursuant to it.


(b)   No Common Shares or other assets shall be issued or delivered under this
Plan unless and until there shall have been compliance with all applicable
requirements of federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the Common Shares
issuable under the Plan, and all applicable listing requirements of any
securities exchange on which the Common Shares are then listed for trading.


17.16   Other Tax Matters. Reference herein to the Code and any described tax
consequences related to the Plan or the granting or exercise of an award
hereunder pertain only to those persons (including the Company) subject to the
tax laws of the United States of America or any state or territory thereof and
include all amendments to the Code enacted hereafter.






Adopted by the Board:  May 6, 2008



 
 
14